DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 2/28/22, are acknowledged.
	Claims 1, 14 and 27 have been amended.
	Claims 1-3, 6-16, 19-27 are pending.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1, 3, 6, 8-9, 12-14, 16, 19, 22-23, and 25-27 allowable. Claims 2, 7, 10-11, 15, 20-21, and 24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the species of agents, methods of measuring activation, and species of phenotypic change, as set forth in the Office action mailed on 9/20/21, is hereby withdrawn and claims 2, 7, 10-11, 15, 20-21, and 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in a telephone interview with Tambryn VanHeyningen on 3/10/22.

IN THE CLAIMS:

Claim 11 is amended to read as follows:
“The method of claim 1, wherein a decrease in the expression of at least one of IL17, IL17F, IL23R, RORC or IL26 after incubation in the presence of the one or more agents is indicative of the agent being an inhibitor of Treg in vitro, or wherein an increase in the expression of at least one of TGFbeta, IL-1, IL-2, IL-6 or TNF after incubation in the presence of the one or more agents is indicative of the agent being an activator of Treg in vitro.”

Claim 24 is amended to read as follows:
“The method of claim 14, wherein a decrease in the expression of at least one of IL17, IL17F, IL23R, RORC or IL26 after incubation in the presence of the one or more agents is indicative of the agent being an inhibitor of Treg in vitro, or wherein an increase in the expression of at least one of TGFbeta, IL-1, IL-2, IL-6 or TNF after incubation in the presence of the one or more agents is indicative of the agent being an activator of Treg in vitro.”


The following is an examiner’s statement of reasons for allowance: 
ATCC CRL-8066 MoT is a commercially available cell line that can be purchased from ATCC (see attached product page).  While the cell line was known prior to the effective filing date of the instant application, the prior art does not teach or suggest using the cell line in a method for screening for agents that modulate Treg activity, said method comprising incubating CD4+ cells isolated from human PBMC with ATCC CRL-8066 MoT cells in the presence and absence of one or more agents suspected of modulating Treg activity, and detecting and comparing activation of the CD4 T cells in the presence and absence of the one or more agents.  The prior art does not teach or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644